PER CURIAM.
The Board of Governors of The Florida Bar has filed in this Court its judgment and the record in this cause. Pertinent portions of the judgment read as follows:
“The Complaint of The Florida Bar alleged that the respondent embezzled some $45,000 in trust funds from his client, Douchon, and that he withdrew trust funds from the estate of James E. Hobart without authority. The estate subsequently obtained a civil judgment against him in the amount of $16,847. The Complaint further charged that respondent was convicted on three counts of grand larceny in the Criminal Court of Record for Palm Beach County, Florida. A copy of that Court’s docket is attached to The Florida Bar’s Complaint.
“After notice and hearing, the referee found the respondent guilty as charged and recommended that he be disbarred. The Board of Governors, after review and consideration, concurs in the findings and recommendations of the referee. Accordingly, it is
“ORDERED and ADJUDGED that the respondent be disbarred and that he pay the costs of these proceedings in the amount of $343.75.”
The time fixed by the Integration Rule for filing a Petition to Review having expired, and no such petition having been filed, and the Court having considered the record herein, the findings of the referee and the Judgment of the Board of Governors, it is
Ordered that the recommendations of the Board of Governors be approved and the respondent Victor Vallecorsa, a member of The Florida Bar, be, and he is hereby, disbarred and his name ordered stricken from the roll of members of The Florida Bar. It is further
Ordered that The Florida Bar do have and recover from the respondent Victor Vallecorsa its costs herein in the sum of $343.75, for which let execution issue.
It is so ordered.
CALDWELL, C. J., and DREW, THORNAL, ERVIN and ADAMS, JJ., concur.